GILMAN, Circuit Judge,
concurring.
I write separately because I respectfully disagree with my learned colleague Judge Tjoflat, whose concurring opinion questions the propriety of using a declaratory-judgment action as a means of determining the scope of the settlement agreements in this case. His assertion that “[ajllowing a declaratory judgment to issue for these purposes would significantly defang the injunction as a remedy, which would work a *833serious ham on the rule of law and the integrity of the judiciary” (Tjoflat Op. at 1) finds no support in the text of the Declaratory Judgment Act, the caselaw of this or any other circuit, or in the teachings of the Supreme Court.
To begin with, at no time in the course of the proceedings below did the plaintiffs, the defendants, or the district court question the propriety of using a declaratory-judgment action as the proper vehicle for declaring the plaintiffs’ rights vis-á-vis the settlement agreements. This is an issue raised sua sponte by Judge Tjoflat. Yet the Declaratory Judgment Act, through which the plaintiffs brought their action, expressly enables the district court to “declare the rights ... of any interested party seeking such declaration.” 28 U.S.C. § 2201(a).
The Supreme Court, moreover, has endorsed the use of a declaratory-judgment action under similar circumstances. See, e.g., MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 137, 127 S.Ct. 764, 166 L.Ed.2d 604 (2007) (holding “that petitioner was not required, insofar as Article III is concerned, to break or terminate its 1997 license agreement before seeking a declaratory judgment in federal court that the underlying patent is invalid, unenforceable, or not infringed”); see also Abbott Labs. v. Gardner, 387 U.S. 136, 152, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967) (noting “that it was the very purpose of the Declaratory Judgment Act to ameliorate” the plaintiffs dilemma of having to choose between abandoning his rights or risking prosecution), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99, 105, 97 S.Ct. 980, 51 L.Ed.2d 192 (1977).
In a similar vein, this court and its sister circuits have noted that declaratory-judgment actions are an appropriate means of determining the scope of a settlement agreement or consent decree. See Thomas v. Blue Cross & Blue Shield Ass’n, 594 F.3d 823, 830-31 (11th Cir. 2010) (implying that the plaintiff should have filed a complaint for a declaratory judgment to determine whether his claims were released by the settlement agreement); City of El Paso v. El Paso Entm’t, Inc., 382 Fed.Appx. 361, 364-65 (5th Cir. 2010) (holding that the district court acted properly in “dec-larpng] the rights of the parties pursuant to” a settlement agreement and permanent injunction by way of a declaratory-judgment action); Peter Bay Homeowners Ass’n, Inc. v. Stillman, 294 F.3d 524, 533 (3d Cir. 2002) (holding that “[cjlearly, the District Court had jurisdiction to interpret the meaning and scope of the various obligations” imposed by an earlier court order by way of a declaratory-judgment action).
The only jurists who appear vexed by the use of the declaratory-judgment action in this or a similar setting are Judge Tjoflat, in his concurring opinion in this case, and Justice Clarence Thomas, who was the sole dissenter in MedImmune. MedImmune, 549 U.S. at 137, 127 S.Ct. 764 (Thomas, J., dissenting) (arguing that Article III requires that a “patent licensee ... must breach its license prior to challenging the validity of the underlying patent pursuant to the Declaratory Judgment Act”). To the contrary, the authorities that I have cited comport with the commonsense idea that the courts should not force parties to be cited for contempt in order to ascertain the scope of a consent decree. Id. at 129, 127 S.Ct. 764. Declaratory-judgment actions, after all, are designed to avoid such dilemmas. Id.
Nor do I see any basis for concern over subject-matter jurisdiction in this case. That the plaintiffs sought to join the Conway action in Alabama was enough to make the question before the district court “a substantial controversy, between parties having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.” See Maryland Cas. Co. v. Pac. Coal & Oil Co., 312 *834U.S. 270, 273, 61 S.Ct. 510, 85 L.Ed. 826 (1941). Contrary to Judge Tjoflat’s concerns, Article Ill’s case-or-controversy requirement will ensure that any sustainable declaratory-judgment action will be based on a material dispute rather than a mere “fussing over the details.” (Tjoflat Op. at 15) That test has been clearly met in the present cáse.
Judge Tjoflat, however, gravely warns that “[pjarties would no longer treat injunctions as deeply considered mandates to which they must solemnly conform then-conduct, but rather as pesky roadblocks to surmount via ceaseless declaratory-judgment actions.” (Tjoflat Op. at 15) But he cites' no authority for these fears, and I would draw just the opposite conclusion. That the plaintiffs in the case before us sought a declaration of their alleged rights rather than risk being cited for contempt strikes me as showing a very deep respect for the injunction issued by the district court. In sum, I believe that the use of the Declaratory Judgment Act was a completely appropriate procedure in the present case.